Title: From Thomas Jefferson to the County Lieutenants of Fayette, Lincoln, and Jefferson, 24 December 1780
From: Jefferson, Thomas
To: County Lieutenants



Sir
Decemr. 24th. 1780.

A powerful army &c. [as in letter to county Lieutenants Hampshire and Berkeley to ‘before hand with them’ then omit and add as follows] The counties of Fayette, Lincoln and Jefferson of course must concur in the western defence. From these three I am to desire five hundred militia under proper officers to be furnished, each county sending a quota of the five hundred proportionate to the number of its militia. I do not mean by specifying this number to restrain a greater shou’d a greater number be willing to go. They  are to be at the falls of Ohio by the fifteenth of march to join under Colo. Clarke in an expedition over that river, and to continue in service during the expedition: as to which Colo. Clarke is instructed from hence. I need not observe to you that every man must go well armed for the western defence service. I must also desire you to have prepared fifty canoes proper for transporting by water both men and stores and that these be ready at the falls by the day before mentioned. I will avail myself of the first safe opportunity of sending you money to pay for them. You will be pleased to keep up a constant correspondence with Colo. Clarke who is authorized to alter any of the instructions herein given shou’d circumstances in his opinion require it.

T J.

